Citation Nr: 0106703	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1998, for a grant of additional compensation for the 
veteran's spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to May 1960 
and from October 1960 to November 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 award letter from the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested and was 
scheduled for a hearing before a Member of the Board at the 
RO.  However, in April 2000, the veteran canceled the hearing 
request and stated that he did not want to reschedule the 
hearing.  


FINDINGS OF FACT

1.  The RO, in a January 1996 rating decision, increased the 
evaluation for the veteran's service-connected lumbosacral 
strain from 20 to 40 percent disabling, effective from March 
15, 1993.

2.  In January 1996, the RO notified the veteran in writing 
of the increase in his compensation benefits, effective from 
March 15, 1993.  The notification letter also informed the 
veteran that he must complete and return the enclosed VA Form 
21- 686c, Declaration of Status and Dependents.

3.  The veteran's completed VA Form 21-686c, dated in October 
1998, was received on October 30, 1998.

4.  The RO notified the veteran in a letter dated November 
12, 1998, that his compensation award had been amended to 
include additional benefits for his spouse, effective 
November 1, 1998.



CONCLUSION OF LAW

The criteria for an effective date earlier than November 1, 
1998 for a grant of additional compensation benefits for the 
veteran's spouse have not been met.  38 U.S.C.A. §§ 1155, 
5110, 5111 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1996 rating decision, the RO granted an 
evaluation of 40 percent for the service-connected 
lumbosacral strain with arthritis, effective from March 15, 
1993.  The record shows that prior thereto, the back 
disability had been rated as 20 percent disabling since 
December 9, 1981.

On January 30, 1996, the RO notified the veteran in writing 
of the increase in his compensation benefits, effective from 
March 15, 1993.  The notification letter also stated that the 
information pertaining to his dependents was incomplete and 
that before payment for additional benefits could be made, 
the veteran must complete and submit a VA Form 21-686c.  The 
veteran was also provided with the VA form for his use in 
providing the substantiating information to the RO.  

A completed VA Form 21-686c, Declaration of Status of 
Dependents, dated in October 1998, was submitted on October 
30, 1998.  Also included in this submission was a copy of a 
marriage certificate showing that the veteran and his current 
spouse were married in December 1984 and divorce papers for 
both the veteran and his spouse with respect to previous 
marriages.  In November 1998, the RO notified the veteran 
that it had amended his compensation award to include 
additional benefits for his spouse, effective from November 
1, 1998. 

The veteran contends that he should receive additional 
compensation benefits for his spouse retroactive to March 15, 
1993.  He stated that he filed a VA Form 21-686c showing the 
status of dependents along with a copy of the marriage 
certificate, birth certificate for his child, and the divorce 
documents with the RO in May 1985.  The record confirms that 
this documentation was of record and that information had 
been received in May 1985 and August 1985 in support of his 
claim for Chapter 34 educational benefits.  The record 
further indicates that the veteran's Chapter 34 educational 
assistance included additional allowances for a dependent 
spouse and child.  However, as of April 1986, the veteran had 
received educational benefits for the maximum number of 
months authorized by law.  At that time, the veteran was 
receiving VA disability compensation benefits at 20 percent 
effective from December 1981.  This evaluation was not a 
qualifying disability rating for which dependents could be 
added to the veteran's award.

Under the provisions of 38 U.S.C.A. § 5110(f), an award of 
additional compensation on account of dependents based on the 
establishment of a disability rating in the percentage 
evaluation specified by law for the purpose shall be payable 
from the effective date of such rating, but only if proof of 
dependents is received within one year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f) 
(West 1991 & Supp. 2000). 

In general, the effective date of an award of additional 
compensation for dependents is the date of receipt of the 
claim for such benefits.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400 (2000).  Specifically, the effective date of an award 
of additional compensation for dependents is the latest date 
of one of the following dates:

(1) the date of the claim, that is, the date of the birth of 
the veteran's child, if evidence of the event is received 
within one year of the event, or the date notice is received 
of the dependent's existence, if evidence is received within 
one year of the VA's request;

(2) the date dependency arises, or;

(3) the effective date of the qualifying disability rating, 
provided evidence of dependency is received within one year 
of notification of such rating action or the date of 
commencement of the veteran's award.

38 U.S.C.A. § 5110(f), (n)(West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.401(b) (2000).

If a veteran submits an incomplete application for VA 
benefits, the VA is required to notify the claimant of any 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.158(a) (2000).  If the VA requests 
evidence, including information with regard to dependency, 
but such evidence is not furnished within a year of the 
notification, the claim is deemed abandoned, and no benefits 
may be paid or furnished based upon the application.  38 
U.S.C.A. §§ 5101(c)(2), 5103(a); 38 C.F.R. §§ 3.204(a)(1), 
3.216, 3.158(a) (2000).  The law has thus been recognized 
that the veteran has the responsibility of cooperating with 
the VA in gathering any evidence necessary to prosecute the 
claim.  Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  
After the expiration of the one-year period, further action 
will not be taken unless a new claim is received.  38 C.F.R. 
§ 3.158(a).  If entitlement to the benefits sought is 
established after the expiration of the one-year period based 
on submission of the requested evidence, payment of the 
benefits may not commence earlier than the date of filing of 
the new claim.  Id.

The veteran also asserted that he may have submitted this 
information in 1996, but he was not sure.  He further 
reported that Hurricane Andrew destroyed his home, he was 
relocated to another part of the state due to his job, and he 
cannot provide copies of the submission of such information.  
Review of the record showed no receipt of information from 
the veteran between January 1996 and October 1998.  
Alternatively, the veteran maintains that he should not have 
to submit a new Declaration of Dependents as the information 
was already of record.  However, the Board finds that the 
RO's request for the form was reasonable in the circumstances 
of this case.  The veteran's prior 20 percent rating had been 
in effect since December 1981.  Although the veteran 
submitted VA Forms 21-686c in May 1985 and August 1985 along 
with dependent information in support of his award of 
educational benefits, the increase in his disability rating 
to 40 percent occurred several years later based on a 
reopened claim received in March 1993.  By this time, for all 
the RO knew, the status of the veteran's dependents could 
have been quite different from what was reflected in the May 
1985 Declaration of Dependents.  In fact, the Board notes 
that the veteran no longer claimed a dependent child.  The 
request for a new Declaration of Dependents contained in the 
January 1996 RO letter was perfectly reasonable in light of 
the increase in compensation then awarded.  The veteran's 
failure to respond to the RO's request meant that the RO was 
not informed of the actual status of his dependents between 
January 1996 and October 1998, more than two years later, 
when documentation of the current status of his dependents 
was received by the RO.  It is immaterial that his marital 
status had not changed; it is only sufficient that it could 
have and that the RO therefore needed to establish the 
veteran's current marital status.  As more than a year had 
elapsed since both the increase in the disability rating to 
40 percent and the request for a new VA Form 21-686c had 
occurred, the RO was entitled to make the increase in 
compensation for a spouse effective from the first day of the 
month following the month in which the claim for additional 
compensation for a spouse was received.

Having carefully considered all evidence of record with 
regard to the veteran's argument in light of the applicable 
law, the Board finds that the veteran's contention is without 
merit.  Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.401, 
additional compensation would have been payable to the 
veteran if evidence of dependency had been received within 
one year of the January 1996 notification of the rating 
action announcing the award of increased compensation.  The 
veteran did not submit the Declaration of Status of 
Dependents form until October 1998, which was well after the 
expiration of one year since he had been informed of the 
necessity for providing such information. The veteran does 
not dispute this.

To some extent, it appears that the veteran is raising what 
amounts to a theory of relief couched in equity.  However, 
the Board is bound by the law in such matters and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

Although the RO had been informed of the dependent's 
existence some years earlier, the RO was entitled, under the 
applicable law, to determine whether the marital status was 
the same when the increase occurred.  Thus, the Board is of 
the opinion that the RO assigned the earliest effective date 
possible for additional compensation benefits for the 
veteran's spouse.  The effective date that the RO assigned 
was based on the date of receipt of the application for that 
benefit, with proof of dependency, in October 1998.  The 
payment of increased compensation for the veteran's spouse 
actually commenced on November 1, 1998, pursuant to the 
provisions of 38 U.S.C.A. § 5111(a) and 38 C.F.R. § 3.31 
outlined above.  The Board concludes that an earlier 
effective date for increased compensation based on the 
veteran's spouse is not warranted.  Accordingly, the appeal 
is denied.


ORDER

An effective date earlier than November 1, 1998, for the 
award of additional VA compensation for the veteran's spouse 
is denied.



		
	
	Member, Board of Veterans' Appeals



 

